Exhibit 10.29

Summary of Director Compensation

Directors who are not employees of Mattersight or any of its subsidiaries
(“Non-Employee Directors”) receive a fixed annual fee for their contributions to
the board of directors, the amount of which is calculated for each director
based on the following assumptions:

 

  •   $1,500 per board meeting (assuming four per year) plus an additional $500
per meeting for the Chairman of Board;

 

  •   $2,000 per Audit Committee meeting (assuming eight per year) plus an
additional $500 per meeting for the Audit Committee chairman;

 

  •   $2,000 per Compensation Committee meeting (assuming four per year) plus an
additional $500 per meeting for the Compensation Committee chairman; and

 

  •   $2,000 per Nominating and Corporate Governance Committee meeting (assuming
three per year) plus an additional $500 per meeting for the Nominating and
Corporate Governance Committee chairman.

The board of directors approved these modifications by unanimous written consent
dated November 9, 2012, and these modifications were put into effect as of
January 1, 2013.

In November 2013, the board of directors formed a Special Committee to review,
evaluate, and negotiate an agreement for the private placement of the Company’s
equity to a group of investors. The members of the Special Committee each
received $750 for each meeting of the Special Committee held in 2013.

The Company also reimburses directors for their travel-related expenses incurred
in attending meetings of the board of directors and its committees; however,
Mattersight has adopted the practice of holding meetings of the board of
directors and its committees by video conference, thereby minimizing the need to
reimburse for these expenses.

In addition to meeting attendance fees, Non-Employee Directors are eligible to
receive automatic grants of stock options under the Mattersight Corporation 1999
Stock Incentive Plan (the “1999 Plan”), which provides for each Non-Employee
Director to receive: (i) an option to purchase 50,000 shares of Mattersight
Common Stock, $.01 par value (“Common Stock”) upon commencement of service as a
director (an “Initial Grant”); and (ii) an option to purchase 5,000 shares of
Common Stock on the day after each annual meeting of stockholders during which
such service continues (an “Annual Grant”). By unanimous written consent dated
November 9, 2012, the board of directors approved an increase in the Annual
Grant from 5,000 shares to 10,000 shares, effective as of January 1, 2013.



--------------------------------------------------------------------------------

Stock options granted to Non-Employee Directors have an exercise price per share
equal to the fair market value of a share of Common Stock on the grant date and
a maximum term of ten years. Each Initial Grant vests ratably over a period of
48 months from the end of the month following the grant date. Each Annual Grant
vests ratably over a period of 48 months, commencing with a vesting of 25% on
May 31st of the year following the grant date and 6.25% on each quarterly
vesting date thereafter.

In addition to the foregoing options, at its February 2009 meeting, as ratified
by Unanimous Written Consent, the board of directors agreed to an additional
grant of stock options under the 1999 Plan. Each Non-Employee Director received
an option to purchase 50,000 shares of Common Stock. These stock options have an
exercise price per share equal to the fair market value of a share of Common
Stock on the grant date, which was February 18, 2009, and a maximum term of ten
years, pursuant to the 1999 Plan. Vesting occurs ratably over a period of 16
quarters, with the first quarterly vesting having occurred on February 28, 2009.